DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification





The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2 are indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties. Ex parte Slob, 157 USPQ 172, states, “Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.”  Also, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.” Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.” Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157. 
For instance, claims 1-2 recite that the laminated photoreceptive layer includes an optical absorption spectrum that has a maximum absorption at a 800 to 850 nm and a ratio of a peak intensity at 860 nm to a peak intensity at 790 nm is 0.6 or more to 1.2 or less (claim 1) or 0.75 or more to 1 or less (claim 2) when a minimum absorbance at 400 to 800 nm is calibrated to 0. However, said claims do not mention the specific materials that the Applicant has invented that would exhibit these properties. Someone of ordinary skill would not be able to readily ascertain what photoreceptors found in prior art would or would not infringe based on these claims as currently recited, without undue experimentation. 

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2018/0224760 A1), in view of Yokota et al. (2007/0190439 A1), and further in view of Kurimoto et al. (US 2007/0059618 A1).

Suzuki teaches an electrophotographic photoreceptor that comprises a conductive substrate and a photosensitive layer that comprises an inorganic oxide that is formed on the conductive substrate from a coating liquid ([0018]). The photoreceptor has an improved film abrasion property, gives an image with little defects, and is stable in image quality even after repetitive use ([0017]). Suzuki also teaches an electrophotographic device that is mounted with the electrophotographic photoreceptor ([0030]). 
In one embodiment, the electrophotographic photoreceptor is a positively-charged stacked photoreceptor (laminated), having a charge generating layer stacked on top of a charge transporting layer. The charge generating layer is the outermost layer, and constitutes a photosensitive layer containing an inorganic oxide ([0090]). The photosensitive layer (charge generating layer and the charge transporting layer) of the positively-charged stacked photoreceptor is stacked on top of an undercoat layer, which is located on top of a conductive substrate ([0039], Figure 1C). 
The photoreceptor preferably contains an electron transporting material as the charge transporting material, or contains a phthalocyanine compound as the charge transporting compound ([0028]). As a charge generating material for the charge generating layer, phthalocyanine compounds such as an X-type metal-free phthalocyanine, a τ-type metal-free phthalocyanine, an α-type titanyl phthalocyanine,
a β-type titanyl phthalocyanine, a Y-type titanyl phthalocyanine, a γ-type titanyl phthalocyanine, an amorphous titanyl phthalocyanine, and an ε-type copper phthalocyanine can be used ([0074]). 
As a binder resin for the charge transporting layer, various polycarbonate resins, such as polyarylate resin, a bisphenol A type, a bisphenol Z type, a bisphenol C type, a bisphenol A type-biphenyl copolymer, and a bisphenol Z type-biphenyl copolymer may be used singly or in combination ([0078]). The weight-average molecular weight of the binder resin for the charge transporting layer in terms of polystyrene according to GPC analysis is preferably from 10,000 to 200,000 ([0079]). Examples of the electron transporting material include succinic anhydride, maleic anhydride, dibromosuccinic anhydride, phthalic anhydride, 3-nitrophthalic anhydride, 4-nitrophthalic anhydride, pyromellitic anhydride, pyromellitic acid, trimellitic acid, trimellitic anhydride, phthalimide, 4-nitrophthalimide, tetracyanoethylene, tetracyanoquinodimethane, chloranil, bromanil, o-nitrobenzoic acid, malononitrile, trinitrofluorenone, trinitrothioxanthone, dinitrobenzene, dinitroanthracene, dinitroacridine, nitroanthraquinone, dinitroanthraquinone, a thiopyran-based compound, a quinone-based compound, a benzoquinone compound, a diphenoquinone-based compound, a naphthoquinone-based compound, an anthraquinone-based compound, a stilbenequinone-based compound, and an azoquinone- based compound ([0087]). The electron transporting materials may be used singly, or in a combination of two or more kinds thereof.
In the first example of the production of the photoreceptor, Suzuki teaches that a coating liquid was prepared by dissolving or dispersing 1 part by mass of Y-type titanyl phthalocyanine as a charge generating material and 1.5 parts by mass of a poly(vinyl butyral) resin (“S-LEC BM-2” produced by Sekisui Chemical Co., Ltd.) as a binder resin in 60 parts by mass of dichloromethane. The coating liquid was dip-coated on the undercoat layer and dried to form the charge generating layer ([0118]). Next, 9 parts by 
    PNG
    media_image1.png
    154
    310
    media_image1.png
    Greyscale
mass of a compound represented by the following formula:
Figure 1. The structural formula of the charge transporting compound (CTM) taught in [0119] of Suzuki.

as a charge transporting material (CTM) and 11 parts by mass of a resin having a recurring unit represented by the following formula:

    PNG
    media_image2.png
    94
    658
    media_image2.png
    Greyscale

Figure 2. The structural formula of the binder resin used in the charge transporting layer taught in [0119] of Suzuki.

as a binder resin were dissolved in 80 parts by mass of tetrahydrofuran. The liquid was added into 25 parts by mass of the silica slurry. The coating liquid was then dip-coated on the charge generating layer and subsequently dried to form a charge transporting layer ([0120]). The photoreceptor produced in the first example exhibited a retention rate of 92.1% and had good image characteristics initially and after durable printing (Table 3). Furthermore, the charge transporting material (CTM) reads on general formula (2) described in instant claim 4.

    PNG
    media_image3.png
    176
    191
    media_image3.png
    Greyscale
	Similarly, in the 76th example of the production of the photoreceptor, Suzuki teaches that 0.1 parts by mass of a Y-type titanyl phthalocyanine as a charge generating material, 2 parts by mass of the charge transporting material used in the first example as a positive hole transporting material, 5 parts by mass of an electron transporting material represented by the following formula:
Figure 3. The structural formula of the electron transporting material taught in [0141] of Suzuki.

and 13 parts by mass of the binder resin used in the first example were dissolved or dispersed. The liquid was then added to 25 parts by mass of the silica slurry prepared in the first example to prepare a coating liquid. The inorganic oxide comprises 20 wt% of the slurry in the first example (Table 1). The coating liquid was dip-coated on a charge transporting layer, and dried to form a charge generating layer ([0147]). The photoreceptor produced in the 76th example exhibited a retention rate of 97% and had good image characteristics initially and after durable printing (Table 3).
Suzuki is silent to teach the diffraction peaks of the titanyl phthalocyanine and the optical absorption spectrum of the photoreceptive layer. However, Yokota teaches a similar electrophotographic photoreceptor including a photosensitive layer which includes a titanyl phthalocyanine crystal (Abstract). Although the experimental titanyl phthalocyanine crystal is different from the Y-type titanyl phthalocyanine of Suzuki, Yokota provides information on the physical properties of Y-type titanyl phthalocyanine. For instance, Yokota mentions that U.S. Pat. No. 4,898,799 discloses a phthalocyanine crystal type having a major absorption peak at a Bragg angle (2θ) of 27.3º in an X-ray diffraction spectrum. This crystal type is called a Y-type or γ-type, and has high quantum efficiency of 90% or more at the intensity of an ordinary electrical field and is practically utilized for a super high photosensitivity photoreceptor. The Y-type crystal shows a plurality of major absorption peaks in a long wavelength range, and has generally an absorption peak at a wavelength of around 800 nm and around 850 nm, and their intensity ratio can vary according to manufacturing conditions ([0009]). 

    PNG
    media_image4.png
    291
    539
    media_image4.png
    Greyscale
Yokota also illustrates the visible-infrared absorption spectrum of a Y-type titanyl phthalocyanine crystal in Figure 4, and an X-ray diffraction spectrum of a Y-type titanyl phthalocyanine crystal in Figure 5, as shown below: 
Figure 4. The visible-infrared absorption spectrum of a Y-type titanyl phthalocyanine crystal in Figure 4 of Yokota.



    PNG
    media_image5.png
    318
    540
    media_image5.png
    Greyscale

Figure 5. The X-ray diffraction spectrum of a Y-type titanyl phthalocyanine crystal in Figure 5 of Yokota.

Looking to Figure 4, the absorbance of the Y-type titanyl phthalocyanine of a peak intensity at 860 nm appears to be about 1.4 and the absorbance of the Y-type titanyl phthalocyanine of a peak intensity at 780 nm appears to be about 1.3. Therefore, the ratio of the absorbance at 860 nm to the absorbance at 780 nm would be about 1.08, which falls within the range recited in claim 1 of being from 0.6 to 1.2. Although 1.08 falls slightly outside of the range recited in claim 2 of being from 0.75 to 1, it is still close enough for the claimed to be obvious over the prior art. According to the MPEP, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Next, looking to Figure 5, the Y-type titanyl phthalocyanine appears to have diffraction peaks at Bragg angles (2θ) to at least those outlined in instant claim 1. 
Suzuki is also silent to teach the average particle diameter of the Y-type titanyl phthalocyanine. However, Kurimoto teaches a similar electrophotographic photoconductor comprising titanyl phthalocyanine as a charge generating material where it is possible to obtain a stable electrophotographic photoconductor which suppresses degradation of charging ability even when used repeatedly without lowering the high sensitivity and thereby significantly improving background smear property by using the titanyl phthalocyanine crystals of which volume average particle diameter of the primary particle is 0.60 um or less. This is because when the volume average particle diameter of the primary particle is more than 0.60 um, contact area is lowered, thereby lowering the charge generating efficiency ([0223], claim 65).
Therefore, it would have been obvious to someone of ordinary skill in the art to have used a Y-type titanyl phthalocyanine similar to the one taught in Yokota as the Y-type titanyl phthalocyanine in Suzuki, and to have optimized the average particle diameter of the Y-type titanyl phthalocyanine of Suzuki using the guidance of Kurimoto, in order to perfect the result effective variables taught by Yokota and Kurimoto. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737         

/PETER L VAJDA/Primary Examiner, Art Unit 1737        
08/04/2022